Case 2:11-cv-04723-JMA-AYS Document 104 Filed 12/16/20 Page 1 of 2 PageID #: 1511




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   SECURITIES AND EXCHANGE COMMISSION,

                                                            Plaintiff, 11-cv-4723-JFB

                             -against-

   THE NIR GROUP, LLC; COREY RIBOTSKY; and
   DARYL DWORKIN

                                                        Defendants.



   APPLICATION FOR POST-JUDGMENT CONTINUING WRIT OF GARNISHMENT

         Pursuant to 28 U.S.C. § 3205, Plaintiff Securities and Exchange Commission (the

  “Commission”) respectfully requests that the Court issue a continuing writ of garnishment

  directed to Kevin P. Krupnick, Esq., The Krupnick Firm, 56 Hammond Road Glen Cove, New

  York 11542, (the “Garnishee”), as to the civil money penalty imposed by this Court’s Final

  Judgment dated November 13, 2013 (Docket Number (“DN”) 90). Based on information and

  belief, the Commission believes that the Garnishee has possession, custody, or control of

  property in which Defendant Corey Ribotsky (“Ribotsky”) has a substantial non-exempt interest

  or contingent interest including potential lawsuit proceeds.

         In support of its application, the Commission provides the following information:

         Defendant’s Name:                      Corey Ribotsky
         Defendant’s SSN:                       XXXX-XX-9782
         Defendant’s Last Known Address:        5 Campo Drive, Old Westbury, New York 11568
         Date of Judgment:                      November 13, 2013
         Nature of Judgment:                    Final Judgment

                                                   1
Case 2:11-cv-04723-JMA-AYS Document 104 Filed 12/16/20 Page 2 of 2 PageID #: 1512



           Judgment Amount (DN 90):
             Civil Money Penalty
                   Amount Ordered                                             $1,000,000.00
                   Payments Received                                                  $0.00
                   Interest (continues to accrue at $3.03 per day)                 7,662.32
                  Total as of October 23, 2020                               $1,007,662.32
             Disgorgement
                   Amount Ordered                                            $12,500,000.00
                   Pre-Judgment Interest                                      $1,000,000.00
                   Post Judgment Interest (continues to accrue at               $103,441.35
                   $40.84 per day)
                   Payments Received                                                $0.00
                  Total as of October 23, 2020                             $13,603,441.35

           The Commission notes that it seeks a continuing writ of garnishment only as to the civil

  money penalty and interest accrued thereon because only this portion of the Judgment amount is

  a debt as defined under the Federal Debt Collection Procedures Act, 31 U.S.C. § 3001 et seq.

           More than 30 days prior to this Application, the Commission made a demand on

  Ribotsky for the total amount still owing. Despite this demand, Ribotsky has not paid the civil

  penalty and interest outstanding.

  Dated:          New York, New York
                  December 16, 2020
                                                 s/Maureen Peyton King
                                                 Maureen Peyton King
                                                 Senior Trial Counsel
                                                 Securities and Exchange Commission
                                                 New York Regional Office
                                                 200 Vesey Street, Suite 400
                                                 New York, New York 10281-1022
                                                 Tel.: 212-336-0111
                                                 E-mail: kingmp@sec.gov




                                                    2
